MVP REIT, INC. SUPPLEMENT NO. 3 DATED JULY 16, 2015 TO THE PROSPECTUS DATED APRIL 16, 2015 This Supplement No. 3 supplements, and should be read in conjunction with, our prospectus dated April 16, 2015, as supplemented by Supplement No. 1 dated May 14, 2015 and Supplement No. 2 dated May 21, 2015, relating to our offering of up to $550,000,000 in shares of our common stock. Terms not otherwise defined herein have the same meanings as set forth in our prospectus. References to “we,” “our,” or “us” in this supplement refer to MVP REIT, Inc. and its subsidiaries, unless the context requires otherwise. The purpose of this supplement is to clarify how we interpret the phrase “similar programs” in our suitability standards, which require that an investor’s net worth be at least ten times their investment in MVP REIT, Inc. and similar programs. Updates to Suitability Standards and Subscription Agreement The third bullet in the second paragraph of our suitability standards is revised to read as follows: “a net worth (excluding the value of an investor’s home, furnishings and automobiles) of at least ten times their investment in us and similar programs.For purposes of this suitability requirement, the meaning of “similar programs”, unless specified in the state suitability requirements set forth below, shall mean other non-traded REITs that invest in income-producing commercial real estate.” The first paragraph of page 6 of the Subscription Agreement is hereby revised to read in its entirety as follows: “General Standards for all Investors:Investors must have (i) either (a) a net worth (excluding home, home furnishings and automobiles) of at least $250,000 or (b) a minimum annual gross income of $70,000 and a minimum net worth (excluding home, home furnishings and automobiles) of $70,000; and (ii) a net worth (excluding home, home furnishings and automobiles) of at least ten times their investment in MVP REIT and similar programs.For purposes of item (ii), the meaning of “similar programs”, unless specified in the state suitability requirements set forth below, shall mean other non-traded REITs that invest in income-producing commercial real estate.” Attached hereto as Appendix A is an updated subscription agreement reflecting the foregoing revisions. APPENDIX A UPDATED SUBSCRIPTION AGREEMENT
